On this record, the coal was sold to Gaines and Israel, and purchased by them. They have failed to show that they were incorporated, or that the Delaware corporation known as "Gaines Coal Company" was doing business at the time and place of purchase, or was the purchaser of the coal. The Gaines Coal Company was an entity with which, on the evidence, Gaines and Israel had no legal connection, and with which they had no legal relationship, and for which they could not be legally acting, and, on the record, were not acting. I think it is immaterial what the relationship between Gaines and Israel was, so long as it is plain that they were the purchasers of the coal, and, on the record, must necessarily have been purchasers in their own behalf. This, it seems to me, is the only material question, and decisive of the controversy.
STEVENS, C.J., and KINDIG, J., join in this special concurrence.